Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 April 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments filed 22 April 2021 with respect to the rejections of record under 35 U.S.C. 103 over Hun (KR 20130070272 A) in view of Cho (US 20160149187 A1) and Aramata (US 2012/0052192 A1) have been considered but are not persuasive. Applicant argues that lithium aluminum titanium phosphate (LixAlyTiz(PO4)3, 0 < x < 2, 0 < y < 1, 0 < z < 3) causes lithium deintercalation at 0.1 V to 2.5 V (vs Li+/Li) in the instant application due to its special structure. Applicant further argues that although Hun teaches lithium aluminum titanium phosphate as the inorganic particles corresponding to the claimed core portion of composite particles (A), Hun does not explicitly recite that the lithium aluminum titanium phosphate particles cause the claimed lithium deintercalation. However, even based on applicant’s own argument, the claimed lithium deintercalation is as a result of the special structure inherently possessed by lithium aluminum titanium phosphate. Therefore, it would be expected that the previously asserted combination of Hun, Cho and Aramata would have the claimed 
Applicant is reminded that attorney arguments do not replace evidence where evidence is necessary (see MPEP 2145 I). In the present case, in order to show an unexpected result of the instant application including composite particles (A) with a core portion of lithium aluminum titanium phosphate that cause lithium deintercalation at 0.1 V to 2.5 V (vs Li+/Li) over the expected result assertion by the examiner herein, evidence must be presented and the claims must be commensurate in scope with this evidence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hun (KR 2013/0070272 A and its previously provided full machine translation), in view of Cho (US 20160149187 A1) and Aramata (US 2012/0052192 A1), all of record.
Regarding Claim 1, Hun teaches a lithium secondary battery comprising a negative electrode, a positive electrode and a separator interposed between the negative electrode and the positive electrode (see [0021]-[0022]), wherein the separator comprises composite particles (A) (see figures showing carbon particles 3 containing inorganic particles 2, which read on the claimed composite particles); wherein the separator comprises: a porous film comprising a polymer resin (see [0062] indicating that a polyolefin-based porous film is used as the porous substrate 1), wherein the porous film has a first surface and a second surface; a lithium providing layer formed on the first surface of the porous film and wherein the lithium-providing layer comprises composite particles (A) (see figures), the composite particles (A) comprise a core portion comprising lithium aluminum titanium phosphate xAlyTiz(PO4)3, 0 < x < 2, 0 < y < 1, 0 < z < 3) (inorganic particles 2, see [0015] indicating lithium aluminum titanium phosphate with the claimed ranges of x, y and z) and a shell portion comprising a carbonaceous material with which the core surface is coated at least partially (carbon particles 3, see figures all showing this layer coated on the inorganic particles 2).
Hun does not teach the claimed heat resistant layer formed on the second surface of the porous film. As such, Hun also does not teach that the heat resistant layer comprises inorganic particles (B) not comprising lithium as an ingredient, wherein the inorganic particles (B) are present in an amount of 90% or more based on 100 wt% of the heat resistant layer. However, Cho also teaches a secondary battery separator, and particularly teaches a heat resistant layer formed on at least one surface of a porous base layer (see figure 1 showing inorganic 120 and binder 130 layer on base layer 110), the heat resistant layer including inorganic particles (120) that are present in an amount of, for example, 93.75 wt% based on 100 wt% of the heat resistant layer (see [0039]), which falls within the claimed range of 90 wt% or more. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include the heat resistant layer of Cho on one surface of the porous film of Hun in order to enhance the structural stability of the separator at high temperature by improving the heat resistance (see Cho [0037]).
Hun also does not teach that the composite particles (A) cause lithium deintercalation at 0.1 V to 5 V vs. Li+/Li nor does Hun teach that the battery has a positive electrode potential of 3V or more vs. Li+/Li. However, since there is no distinction between the claimed positive electrode or composite particles and those of Hun, these features would be expected to be met by Hun.
Hun also does not teach that the battery has a driving voltage of 2.5 V to 4.5 V. However, this limitation is merely an expected property of the claimed battery.  Therefore, since Hun teaches that the battery operating voltage range is 0 to 5 V based on Li+/Li (see [0030]), and that the organic particles are used to transfer ions (see again [0030]), it would have been obvious to one of ordinary skill in the art as 
Although Hun does not explicitly recite that the composite particles (A) (inorganic particles 2) cause lithium deintercalation during the initial charge/discharge of the battery to supplement irreversible capacity of the negative electrode and do not contribute to the battery capacity from the second charge/discharge, since Hun teaches in [0035] that the inorganic particles have “lithium ion transferring ability … but have a function of transferring lithium ions” and this results in improved lithium ion conductivity in the battery and improved battery performance and there is no claimed distinction between the composite particles of Hun and those in the instant application, it would be expected that the claimed function would be met by Hun.
Although Hun teaches that the negative electrode comprises “a conventional anode active material” (see [0079]), Hun does not teach that the negative electrode active material comprises Si and/or Sn, or an oxide thereof. However, Aramata teaches a lithium ion secondary battery that has a separator coated with lithium-containing material (see [0007]-[0011]). Aramata further teaches that the negative electrodes conventionally having carbonaceous active material, such as that indicated by Hun, can be replaced with silicon, other metals capable of alloying with lithium and oxides thereof in order to provide a high charge/discharge capacity. Aramata further teaches details of a silicon-based negative electrode active material in [0026]. It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to replace the conventional anode active material of Hun with the silicon-based material of Aramata in order to provide a high charge/discharge capacity battery.
Regarding Claim 6, Hun further teaches that the lithium providing layer is patterned to have a non-coated region (see figures showing empty spaces between inorganic particles 2 in the porous coating layer, which read on the claimed non-coated regions).
Claim 8, Hun further teaches that the lithium providing layer (porous coating layer) is comprised of the carbon coated inorganic particles and a binder (see [0011]). Hun then teaches that the weight ratio of the inorganic particles to the binder may be 50:50 to 99:1 (see [0017]). Therefore, Hun teaches that the composite particles (A) (inorganic particles 2) are present in an amount of 50 wt% to 99 wt% based on 100 wt% of the lithium-providing layer (porous coating layer including both the carbon coated inorganic particles 2 and 3 and the binder), which overlaps with the claimed range of 90 wt% or more. Therefore, a prima facie case of obviousness exists. Additionally, one of ordinary skill in the art as of the effective filing date of the claimed invention would have been motivated to use as little binder as possible to fix the composite particles (A) (inorganic particles 2) together and adhere them to the porous film (porous substrate 1) in order to maximize the relative amount of composite particles (A) (inorganic particles 2).
Regarding Claims 10 and 11, Hun further teaches that the carbonaceous material coating (carbon particles 3) is formed by carbonization of a carbonaceous precursor, wherein the carbonaceous precursor is any one selected from the group consisting of pitch and phenolic resin (see [0067]-[0068]). The examiner notes that the limitations of Claims 10 and 11 represent product by process recitations, and although Hun teaches the claimed limitations, patentability of product claims is based on the structure of the claimed product, so alternative equivalent processes that do not add any additional patentable distinctiveness would also be interpreted to read on these claims.
Regarding Claim 12, Hun in view of Cho teaches a separator for a lithium ion secondary battery including identical recitations to Claim 1 as rejected above in Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hun in view of Cho and Aramata as applied to Claim 1 above and further in view of Hong (US 2014/0370358 A1), of record. Hun further teaches that the positive electrode comprises, as a positive electrode active material, any . 
However, Hong teaches a separator for a lithium ion secondary battery that has a coating layer with inorganic particles of lithium phosphate on at least one surface of the separator (see [0020] indicating the same species of inorganic particles as the instant invention and Hun and [0034] indicating the layer structure), and further teaches a positive electrode active material including specific lithium manganese oxide compositions such as LiMn2O4, LiNixCoyMnzO2, LiNiMnO2, Li2MnO3, LiMnPO4 and LiMnFePO4, specific lithium cobalt oxide compositions such as LiCoO2, LiNi1-xCoxO2, and LiCoPO4, specific lithium nickel oxide compositions such as LiNiO2, LiNi1-xCoxO2, LiNixCoyMnzO2 and LiNiMnO2, and/or specific lithium iron oxide compositions such as LiFePO4 and LiMnFePO4 (see [0117]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include any of the specifically claimed positive active material compositions as the generic lithium metal oxide of Hun in order to ultimately produce a battery having superior safety as a result of suppressed heat shrinkage of the separator at high temperature (see Hong [0034]).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723